Case 2:11-cr-20129-RHC-MAR ECF No. 2599, PageID.43837 Filed 04/07/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
      Plaintiff,                                     Case #11-20129
                                                     Hon. Robert H. Cleland
  v

  SCOTT WILLIAM SUTHERLAND, et. al,
  PAUL ANTHONY DARRAH, D-5,
       Defendants
  __________________________________________________________________

      ORDER DIRECTING CHANGE IN PAYMENT OF DEFENDANT PAUL
                         DARRAH’S FINE

         NOW COMES THE COURT, after reviewing Defendant’s previously filed

  Motion and otherwise being fully advised of the premises herein, and hereby

  Orders that Defendant shall satisfy the payment of his court ordered fine by

  consistent, monthly payments of $25.00 (twenty five) dollars each month from his

  account while incarcerated in the BOP. This payment is in lieu of participation in

  the Inmate Financial Responsibility Program (IFRP) due to the reasons outlined in

  Defendant’s Motion.

         IT IS SO ORDERED.


                                        s/Robert H. Cleland
                                        ROBERT H. CLELAND
                                        UNITED STATES DISTRICT JUDGE
  Dated: April 7, 2021
Case 2:11-cr-20129-RHC-MAR ECF No. 2599, PageID.43838 Filed 04/07/21 Page 2 of 2




  I hereby certify that a copy of the foregoing document was mailed to counsel of record on this
  date, April 7, 2021, by electronic and/or ordinary mail.

                                                       s/Lisa Wagner
                                                       Case Manager and Deputy Clerk
                                                       (810) 292-6522
